Case 3:21-cv-05619-RJB Document 1-1 Filed 08/25/21 Page 1 of 6

t

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

__ FILED ~____——s LODGED —
RECEIVED

 

UNITED STATES DISTRICT COURT
for the AUG 2 5 2021

Western District of Washington [~| ORKUSOSRECT CORT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

TACOMA Dprvision

 

 

MANJINDER SINGH BEESLA Case No.

(to be filled in by the Clerk's Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
5
Jury Trial: (check one) [ ] Yes [V]No
)

-vV- )
)
)
)
)
)
)
)

SHERIFF DEPARTMENT
PIERCE COUNTY
WASHINGTON STATE

Defendant(s)
(Write the full name of each defendant wha is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name MANJINDER SINGH BEESLA
Street Address 20207 85TH AVENUE CT. E
City and County SPANAWAY / PIERCE
State and Zip Code WA- 98387
Telephone Number 253-262-7613
E-mail Address manbeesla@gmail.com

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (inown). Attach additional pages if needed.

Page 1 of 5
Case 3:21-cv-05619-RJB Document 1-1 Filed 08/25/21 Page 2 of 6

e

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name SHERIFF DEPARTMENT
Job or Title (known) HEAD OF DEPARTMENT
Street Address 930 TACOMA AVE S
City and County TACOMA / PIERCE

State and Zip Code WA-98402

Telephone Number (253)798-7530

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title Gf known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (Gf known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Page 2 of 5
Case 3:21-cv-05619-RJB Document 1-1 Filed 08/25/21 Page 3 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question [J Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

99. U-SC- 1346-FTCA WRONGFULL ACTIONS.

NEGLEGENCE AND CARELESS NESS OF 911.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , iS a citizen of the
State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name} . Oris a citizen of

(foreign nation)

Page 3 of 5
2
«

Case 3:21-cv-05619-RJB Document 1-1 Filed 08/25/21 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. [f more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
SHERIFF FAIL TO PROTECT FROM HARASSMENT OF WORK PLACE AND LIVING PLACE.

911 NO SHOW UP.DEPORTATION THREAT IN CALLING FOR HELP.MULTIPLE INCIDENTS.

NEGLECTED COMPLAINS BY AUTHORITIES.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.
RETIREMENT.PSYCHOLOGY STRAINS.MEDICAL CONDITION. LIVING COSTS. $1.5 MILLION IN CLAIMS.

Page 4 of 5
te

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Certification and Closing

Case 3:21-cv-05619-RJB Document 1-1 Filed 08/25/21 Page 5 of 6

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

08/20/2021

, fy
AN Lh 4
MANJINDER SINGHi BEESLA

Page 5 of 5
Case 3:21-cv-05619-RJB Document 1-1 Filed 08/25/21 Page 6 of 6

Serene

 

 

RECEIVED

AUG 25 2021

CLERKUS DISTRICT COURT
To | western oG atts WASHINGTON AT TACOMA |
jy DEPUTY

THE HEAD OF SHERIFF DEPARMENT

 

PIERCE COUNTY, WASHINGTON

930 Tacoma Ave S, Tacoma, WA 98402

SUBJECT- DEMAND LETTER.

RESP SIR/MAM,

MY NAME IS MANJINDER SINGH BEESLA.] AM RESIDENT OF PIERCE

COUNTY SINCE 2017.1 HAVE CALLED 911 THREE TIMES UP TO 2021.1 GOT NO
SHOW UP FIRST TIME IN 2018 AS A LIFE THREAT FROM WIFE.

SECOND TIME CALL BY BUMPING NEIGHBOUR INVOLVED IN SOCIAL
JUSTICE.HIRE A INVESTIGATOR RESPONSE SECOND TIME IN 2020.

THIRD TIME A HARD TIME GIVEN BY THE CUSTOMER SERVICE OF KEY BANK
AS A CONTINUOUS SOCIAL JUSTICE BUMPING GOING ON FROM LAST TEN
YEARS.911 OPERATOR JUST SAID BY BY , MEANS, DEPORT FROM USA FOR THIRD
TIME IN AUGUST 2021.

| DEMAND JUSTICE CHECK OF 1.5 MILLION IN MY LAW SUIT FOR NOT
PERFORMING YOUR DUTY.ADDING TO MY SICKNESS OF PSYCHOLOGICAL STRAINS
AND PUSHING ME TO PROVOKE FIGHT.ALSO OUT OF WORK LIKE MEDICAL
CONDITIONS.
THANKS.

YOURS OBEDIENTLY,

 

DATED- 08/20/2021
ADDRESS- 20207 85TH AVENUE. CT. E

SPANAWAY, WA 98387

PHONE-2532627613 Manjinder Beesla
fyi) 20207 85th Avenue Ct E

SPLC Spanaway, WA 98387
